department of the treasury internal_revenue_service washington d c date number release date cc psi tl-n-4252-00 uilc internal_revenue_service national_office field_service_advice memorandum for industry counsel gaming from subject las vegas kathleen reed senior technician reviewer branch office of passthroughs and special industries cc psi recovery_period for various components of a hotel casino complex this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 of the internal_revenue_code this chief_counsel_advice should not be cited as precedent legend taxpayer b c d e f issues whether tangible_personal_property used in connection with a hotel casino complex is includible in asset cla sec_57 distributive trades and services of revproc_87_56 1987_2_cb_674 or asset cla sec_79 recreation whether various facades ceilings wall coverings millwork decorative lighting fixtures kitchen equipment hookups and guest room electrical outlets emergency tl-n-4252-00 power generators and door locks of the hotel casino complex are sec_1245 property or sec_1250 property for depreciation purposes whether site utilities at the hotel casino complex are depreciated as part of the complex or as land improvements whether an outdoor pylon sign is depreciated over years as a land improvement conclusion sec_1 tangible_personal_property used in connection with a hotel casino complex is includible in asset cla sec_57 or asset cla sec_79 in accordance with the activity in which it is primarily used the exterior facades ceilings guest room electrical outlets and door locks of taxpayer’s hotel casino complex are sec_1250 property for depreciation purposes the wall coverings millwork decorative lighting fixtures kitchen equipment hookups and emergency power generators at issue in the present case are sec_1245 property for depreciation purposes however if it can be determined that a percentage of taxpayer’s emergency power generators' output is attributable to building operations a functional_allocation would be appropriate site utilities at the hotel casino complex relate to the overall operation and maintenance of the complex and are depreciated as part of the complex the outdoor pylon sign is a land improvement a portion of the sign may qualify as sec_1245 property facts taxpayer owns and operates an elaborate hotel casino complex that it placed_in_service in b the complex cost approximately dollar_figured million to construct exclusive of land and pre-opening costs of that amount dollar_figuree million is being recovered through depreciation over a 5-year recovery_period the taxable years at issue are b and c the complex is designed to evoke an extravagant f ambiance and in addition to gambling facilities offers dining live entertainment a shopping promenade swimming pools a health spa wedding and banquet facilities a 1200-seat theater and over hotel rooms during the complex’s first months of operation approximately half of its net operating revenues was derived from non-casino activities tl-n-4252-00 several categories of construction costs are at issue in the present case these categories are described briefly below facades decorative facades provide the exterior wall covering of the hotel casino complex ceilings this category includes dropped or lowered ceilings with decorative finishes wall coverings the wall coverings at issue consist of strippable wall paper and vinyl millwork this category includes molding trim paneling and finish carpentry located throughout the hotel casino complex lighting at issue are the costs of various types of lighting fixtures including chandeliers wall sconces down lighting neon lighting column lights theater lighting and the costs of the wiring and electrical connections associated with these fixtures kitchen equipment hookups and guest room electrical outlets this category encompasses the electrical distribution system of the kitchen as well as electrical outlets located in guest rooms and guest bathrooms generators two emergency power generators provide power for emergency safety systems and casino operations door locks each hotel guest room has a computerized door lock guests receive key cards with entry codes recorded on the magnetic stripes in addition to the categories of construction costs described above costs attributable to taxpayer’s site utilities and a large outdoor pylon sign are at issue in tl-n-4252-00 the present case site utilities are the systems that are used to distribute city- furnished utility_services from taxpayer’s property line to the hotel casino complex building line water sewer and gas services are connected to the building by underground piping electric service is connected by overhead or underground lines the outdoor pylon sign consists of a superstructure and a television-like message center law and analysis issue sec_167 of the internal_revenue_code provides a depreciation allowance for the exhaustion wear_and_tear of property used in a trade_or_business or held_for_the_production_of_income the depreciation deduction provided by sec_167 for tangible_property placed_in_service after generally is determined under sec_168 this section prescribes two methods_of_accounting for determining depreciation allowances the general depreciation system in sec_168 and the alternative_depreciation_system in sec_168 under either depreciation system the depreciation deduction is computed by using a prescribed depreciation method recovery_period and convention for purposes of either sec_168 or sec_168 the applicable_recovery_period is determined by reference to class_life or by statute sec_168 provides that the term class_life means the class_life if any that would be applicable with respect to any property as of date under former sec_167 as if it were in effect and the taxpayer were an elector prior to its revocation sec_167 provided that in the case of a taxpayer who elected the asset_depreciation_range_system of depreciation the depreciation deduction would be computed based on the class_life prescribed by the secretary which reasonably reflects the anticipated useful_life of that class of property to the industry or other group sec_1_167_a_-11 of the income_tax regulations sets out the method for asset classification under former sec_167 property is included in the asset_guideline_class for the activity in which the property is primarily used_property is classified according to primary use even though the use is insubstantial in relation to all of the taxpayer's activities revproc_87_56 sets forth the class lives of property that are necessary to compute the depreciation allowances under sec_168 the revenue_procedure establishes two broad categories of depreciable assets asset classes dollar_figure through that consist of specific assets used in all business activities and asset classes through that consist of assets used in specific business tl-n-4252-00 activities the same item of depreciable_property can be described in both an asset category that is asset classes dollar_figure through and an activity category that is asset classes through in which case the item is classified in the asset category see 111_tc_105 item described in both an asset and an activity category furniture and fixtures should be placed in the asset category the business activity asset classes described below are set forth in revproc_87_56 asset cla sec_57 distributive trades and services includes assets used in wholesale and retail trade and personal and professional services assets in this class have a recovery_period of years for purposes of sec_168 and years for purposes of sec_168 asset cla sec_79 recreation includes assets used in the provision of entertainment services on payment of a fee or admission charge as in the operation of bowling alleys billiard and pool establishments theaters concert halls and miniature golf courses assets in this class have a recovery_period of years for purposes of sec_168 and years for purposes of sec_168 the standard industrial classification manual sic published by the office of management and budget can provide insight into the content of the asset classes described in revproc_87_56 care must be exercised because sic does not make use of the same classification techniques and depreciation concepts of revproc_87_56 while sic has precise categorization by primary business activity using language very similar to that found in revproc_87_56 the revenue_procedure departs dramatically from the categorization scheme of sic by establishing two broad categories of depreciable assets asset classes dollar_figure through that consist of specific assets used in all business activities and asset classes through that consist of assets used in specific business activities however the asset class numbers for the specific business activities described in revproc_87_56 are largely taken from sic sic category includes establishments furnishing lodging and meals for the general_public such as hotels and motels former asset class personal and professional services included assets used in the provision of personal services such as those offered by hotels and motels asset cla sec_57 was established by revproc_80_15 1980_1_cb_818 the revenue_procedure provides that asset cla sec_57 includes assets formerly included in asset class assets used by taxpayers engaged in hotel operations are includible in asset cla sec_57 sic categories and include establishments engaged in operating various gaming devices and casinos the tax_court has characterized legal gaming as entertainment libutti v commissioner tcmemo_1996_108 assets used by taxpayers engaged in gaming activities are includible in asset cla sec_79 tl-n-4252-00 under sec_1_167_a_-11 assets are classified according to the activity they are primarily used in regardless of whether the activity is insubstantial in relation to all the taxpayer's activities thus a taxpayer for depreciation purposes may be engaged in more than one activity if a taxpayer uses assets in more than one activity the assets are classified according to the activity in which they are primarily used in the present case taxpayer is engaged in two business activities--casino operations and hotel operations taxpayer’s sec_1245 assets are classified for depreciation purposes in accordance with the activity in which they are used assets used by taxpayer’s in its casino operations are includible in asset cla sec_79 assets used by taxpayer’s in its hotel operations are includible in asset cla sec_57 if a particular asset is used in both activities the cost of the asset is not allocated between the two activities rather the total cost of the asset will be classified for depreciation purposes according to the activity in which the asset is primarily used sec_1_167_a_-11 this determination may be made in any reasonable manner revproc_62_21 1962_2_cb_418 is a predecessor of revproc_87_56 revproc_62_21 states that the guideline lives set forth therein apply to broad classes of assets rather than to individual assets supplement ii 1963_2_cb_744 which consists of questions and answers was published to assist taxpayers in applying revproc_62_21 answer provides a primary use rule for the classification of assets used in more than one business activity similar to the rule found in sec_1_167_a_-11 answer further provides that primary use may be determined in any reasonable manner we note that in revproc_97_10 1997_1_cb_628 either a gross_receipts_test or a square footage test was used to determine whether a building is primarily used as a retail motor fuels outlet issue sec_2 and the recovery_period of nonresidential_real_property is established by statute nonresidential_real_property has a recovery_period of years or years if the property was placed_in_service before date for purposes of sec_168 and sec_40 years for purposes of sec_168 sec_168 and sec_168 sec_168 defines nonresidential_real_property as sec_1250 property which is not residential_rental_property or property with a class_life of less than years sec_168 provides that the term sec_1250 property has the same meaning as given by sec_1250 sec_1250 provides that sec_1250 property is any real_property other than sec_1245 property which is or has been of a character subject_to the allowance for depreciation provided in sec_167 sec_1245 provides that sec_1245 property includes any tl-n-4252-00 property that is of a character subject_to the allowance for depreciation under sec_167 and is personal_property sec_1_1245-3 provides that personal_property includes tangible_personal_property as defined in sec_1_48-1 relating to the definition of sec_38 property for purposes of the investment_tax_credit sec_1_48-1 provides that tangible_personal_property means any tangible_property except land and improvements thereto such as buildings or other inherently permanent structures including items which are structural_components of such buildings or structures tangible_personal_property includes all property other than structural_components which is contained in or attached to a building sec_1_48-1 defines a building as any structure or edifice enclosing a space within its walls and usually covered by a roof the purpose of which is for example to provide shelter or housing or to provide working office parking display or sales space the term includes for example structures such as apartment houses factory and office buildings warehouses barns garages railway or bus stations and stores such term includes any such structure constructed by or for a lessee even if such structure must be removed or ownership of such structure reverts to the lessor at the termination of the lease sec_1_48-1 provides that the term structural_components includes such parts of a building as walls partitions floors and ceilings as well as any permanent coverings therefor such as paneling or tiling windows and doors all components whether in on or adjacent to the building of a central air conditioning or heating system including motors compressors pipes and ducts plumbing and plumbing fixtures such as sinks and bathtubs electric wiring and lighting fixtures chimneys stairs escalators and elevators including all components thereof sprinkler systems fire escapes and other components relating to the operation or maintenance of a building the section also provides that the term structural_components does not include machinery the sole justification for the installation of which is the fact that such machinery is required to meet temperature or humidity requirements which are essential for the operation of other machinery or the processing of materials or foodstuffs senate report 1962_3_cb_707 which accompanied the revenue act of states that tangible_personal_property includes assets accessory to a business senate report 1978_3_cb_315 which accompanied the revenue act of states that tangible_personal_property includes special lighting including lighting to illuminate the exterior of a building or store but not lighting to illuminate parking areas false balconies and other exterior ornamentation that have no more than an incidental relationship to the operation or maintenance of a building and identity symbols that identify or relate to a particular retail establishment or restaurant such as special materials attached to the exterior or interior of a building or store and signs other than billboards similarly the senate report stated that property eligible for the investment tax tl-n-4252-00 credit under prior_law included floor coverings which are not an integral part of the floor itself such as floor tile generally installed in a manner to be readily removed that is it is not cemented mudded or otherwise permanently affixed to the building floor but instead has adhesives applied which are designed to ease its removal carpeting wall panel inserts such as those designed to contain condiments or to serve as a framing for pictures of the products of a retail establishment beverage bars ornamental fixtures such as coats-of-arms artifacts if depreciable booths for seating movable and removable partitions and large and small pictures of scenery persons and the like which are attached to walls or suspended from the ceiling the structural_components provisions of the regulations as well as the senate reports cited above have been considered by the courts in a great number of cases some of which are discussed below morrison inc v commissioner tcmemo_1986_129 considered whether various items of property in the taxpayer's cafeterias were tangible_personal_property among the items considered were emergency lighting decorative lighting lattice millwork and decor window treatments the court held that the emergency lighting and decorative lighting fixtures were distinguishable from the lighting fixtures specifically mentioned in the regulations as structural_components because they did not provide basic illumination in the cafeterias citing senate report the court found the decorative lighting lattice millwork and decor window treatments to be decorative components that related only incidentally to the operation or maintenance of the buildings in its consideration of whether various items in the taxpayer’s buildings were tangible_personal_property the court in metro national corp v commissioner tcmemo_1987_38 found that the structural_components listed in sec_1_48-1 share the common characteristic of reasonable permanency the court stated that ordinarily a building is designed and constructed with the expectation that the components listed in the regulation will remain in place indefinitely and that such components are usually integrated with the building during the construction phase in determining whether a particular item was a structural_component the court looked to whether the item was incorporated in the original plan design and construction of the building in scott paper co t c the tax_court focused on the last sentence of sec_1_48-1 of the regulations and stated that the effect of the final element which reads and other components relating to the operation or maintenance of a building must be taken into account that final element functions as a descriptive phrase intended to present the basic test used for identifying structural tl-n-4252-00 components the preceding elements are examples of items which meet that test as a general_rule items which occur in an unusual circumstance and do not relate to the operation or maintenance of a building should not be structural_components despite being listed in sec_1_48-1 income_tax regs the court of claims takes a different view of these provisions in boddie-noell enterprises inc v u s cl_ct the court stated that b ased on a reading of the clear language of the above statutory and regulatory scheme to the extent any of the claimed items are expressly listed as a building or structural_component in the regulations they should be excluded from the definition of sec_38 property and are not creditable the claims_court referring to 74_tc_137 added that t his court does not feel that a relaxed interpretation of the promulgated regulations is appropriate boddie-noell cl_ct pincite in 109_tc_21 hca the tax_court concluded that tests developed under prior_law for investment_tax_credit purposes could be used by taxpayers to distinguish sec_1245 property from sec_1250 property for depreciation purposes in hca the court considered whether various items in the taxpayer’s buildings were structural_components of the buildings or sec_1245 property in making this determination the court employed the factors set forth in 65_tc_664 to ascertain whether the items were inherently permanent and accordingly structural_components these factors are is the property capable of being moved and has it in fact been moved is the property designed or constructed to remain permanently in place are there circumstances which tend to show the expected or intended length of affixation ie are there circumstances which show that the property may or will be moved how substantial a job is removal of the property and how time consuming is it is it readily removable how much damage will the property sustain upon its removal what is the manner of affixation to the land tl-n-4252-00 referring to its earlier decisions in scott paper and morrison the court in hca also stated that an item constitutes a structural_component of a building if the item relates to the operation and maintenance of the building property used to aid in the employment of a particular function or particular piece of property is not a structural_component l l bean inc v commissioner 73_tcm_2560 considered whether a storage_facility known as the mezzanine system located within the taxpayer’s shipping building was sec_38 property the mezzanine system part of the original construction plan when the shipping building was designed did not support the ceiling or walls of the shipping building various other elements were connected to or suspended from the underside of the mezzanine system including cable electricity and communications lighting fixtures and sprinkler piping the court found that the building was planned and designed with the integration of the mezzanine system in mind and concluded that the substantial time and effort involved in both the construction and potential removal of the system as well as the degree of its integration with the building reflected the permanent nature of the system the court also concluded that these factors indicated that the mezzanine system was related to the operation and maintenance of the shipping building in l l bean the court also considered whether a particular facility could be considered an improvement to land because it was movable the court stated that proper application of the whiteco factors rests on the premise that movability itself is not the key determinant of lack of permanence and the mere fact that the facility could theoretically be moved did not establish that it was not inherently permanent see also hca t c pincite in finding that the facility was inherently permanent the court noted that the facility was specifically designed for the site as an addition to taxpayer's distribution center and that the time and effort involved to move the facility would be substantial in the action on decision aod in hca date the service acquiesced in the court’s decision to the extent that it held that the tests developed under prior_law for investment_tax_credit purposes could be used by taxpayers to distinguish sec_1245 property from sec_1250 property for depreciation purposes however the service did not agree with the conclusions reached by the court with respect to the various items of property at issue in the case the reference in the aod to boddie-noell and la petite academy inc v united_states u s t c cch big_number w d mo cases in which items of property found by the hca court to be sec_1245 property were found to be sec_1250 property is an indication that the service will carefully consider whether items of property specifically listed in the regulations as structural_components are because in the context of a particular case they appear in unusual circumstances and do not relate to the operation or maintenance of the building sec_1245 property tl-n-4252-00 the preceding discussion indicates that the determination of whether a particular item of property is a structural_component of a building is highly factual of necessity the determination will involve an intense analysis of the facts and circumstances of the particular case unfortunately no bright line test exists in the following discussion we will apply the principles discussed above to the particular circumstances of the present case from the perspective of the national_office we will briefly consider each category of property at issue the conclusions we reach regarding these categories are subject_to change as warranted by continued factual development as indicated above items listed in the regulations are presumed to be structural_components unless it can be shown that because of unusual circumstances they do not relate to the operation or maintenance of the building exterior facades taxpayer states that in designing its hotel casino complex its intention was to create a theme with which its patrons could identify to this end taxpayer incorporated a specific decor into the property as a compliment to its overall theme of f extravagance the decorative exterior wall covering was placed on the entire exterior of taxpayer’s buildings to help create the theme for the hotel casino complex it consists of a synthetic plaster or stucco that is cemented or in some cases bolted on in the form of a panel to the frames of the exterior walls of the buildings the synthetic plaster is not readily moveable in order to comply with local building codes the facade was designed to withstand an mph wind load the facades provide a barrier to the outside elements and their removal would expose other building elements to degradation sec_1_48-1 provides that the term structural_components includes such parts of buildings as walls as well as any permanent coverings therefor because there is no indication that taxpayer’s exterior facades are easily removable under the general_rule they would fall within the scope of this provision unless it can be shown that because of unusual circumstances they do not relate to the operation or maintenance of the buildings an essential element of taxpayer’s overall theme the exterior facades were part of taxpayer’s original plan of construction to support this theme the exterior facades were designed and constructed with the expectation they would remain in place indefinitely further they were integrated with the buildings during their construction under metro and l l bean these factors are indicative of structural_components tl-n-4252-00 the decorative nature of the exterior facades does not by itself mean that the facades occur in unusual circumstances and are not related to the operation or maintenance of the buildings the exception to the general_rule discussed in scott paper and hca among the items considered by the claims_court in boddie-noell were decorative mansard roof panels rejecting the taxpayer’s argument based upon senate report that the panels were analogous to false balconies and only incidentally related to the operation or maintenance of the building the court found that the roof panels performed the essential function of keeping out the elements decorative mansard roofs were also at issue in la petite noting that the mansard roof was part of the initial construction of the buildings the court found that the mansard roof was integrated into the overall roof system and was intended to remain permanently in place the court observed that removal of the mansard roof would result in the direct exposure of various building components to water snow wind and moisture damage the court concluded that the roof had a more than incidental relationship to the operation or maintenance of the building taxpayer’s exterior facades are similar to the mansard roofs discussed in the preceding paragraph like the roofs they perform the essential function of protecting other building components from the elements the facades were designed to withstand severe weather conditions and their removal would expose the buildings to significant damage and would necessitate major reconstruction thus their relation to the operation or maintenance of the buildings is more than incidental because it cannot be argued that the facades do not relate to the operation or maintenance of the buildings the exception to the general_rule found by the court in scott paper and hca is not applicable to taxpayer’s facades and thus they constitute sec_1250 property we note that even if the facades were moveable this fact would not be dispositive in l l bean the court noted that an element of a building so integrated with the structure of the building that it is unlikely to be moved will be considered to be a structural_component decorative ceilings the ceilings consist of ornamental polished gold and copper metal panels suspended from the finished ceiling or glued to soffits or lowered drywall ceiling systems the suspension grids are hung by hanger wires from hooks or eyes set in the floor above or bottom of the roof and attached to walls with nails or screws components such as lighting fixtures and air conditioning registers are placed on the grid the ceilings hide plumbing wiring sprinkler systems and air conditioning ducts by serving as a channel for the return air the ceilings also operate as a component of the heating and air conditioning system tl-n-4252-00 sec_1_48-1 provides that the term structural_components includes such parts of a building as ceilings as well as any permanent coverings therefor taxpayer's decorative ceilings are capable of being moved but movability itself is not the key determinant of lack of permanence l l bean in hca the court concluded that suspended acoustical ceilings were structural_components and stated that movability is only one factor to be considered in determining whether property is a structural_component many of our observations regarding taxpayer’s exterior facades are equally applicable to taxpayer's decorative ceilings like the facades the decorative ceilings were designed to enhance the overall theme of the hotel casino complex and they were part of the original plan of construction while removal of the ceilings would not place other elements of the building in jeopardy it would require a major renovation of the interior of the building because the wiring plumbing and ventilation components located behind the ceilings would be exposed like the mezzanine system considered by the court in l l bean other building elements are connected to the ceilings in addition the ceilings complement the buildings' heating and air conditioning systems of course removal of the ceilings would have an adverse effect on taxpayer's overall theme these factors suggest the likelihood of ceiling removal is very low accordingly we conclude that taxpayer's decorative ceilings are integrated into the overall design of the buildings sufficiently to be considered structural_components of the buildings we note that suspended or false ceilings were found to be structural_components by the courts in metro boddie-noell and hca wall coverings the wall coverings at issue are described as strippable wall paper and vinyl wall coverings the wall coverings are installed using strippable adhesive and can be removed easily for repair work and renovation projects such removal will not damage the walls sec_1_48-1 provides that the term structural_components includes such parts of buildings as walls as well as any permanent coverings therefor application of the whiteco factors to the wall coverings at issue does not support a structural_component conclusion taxpayer’s easily removable wall coverings are similar to the vinyl wall coverings considered by the court in hca in that case the court concluded that the vinyl wall coverings were not intended to be and were not a permanent covering for the hospital walls the court contrasted the hospital’s easily removable vinyl wall coverings with the tiles glued to the walls and floors of a fast food restaurant which the court found to be structural_components in duaine v commissioner tcmemo_1985_39 the court’s analysis in this context is consistent with the service’s focus on manner of attachment as discussed in rev tl-n-4252-00 rul c b which holds that carpeting put down on a floor with wooden carpet strips is not integral to the floor as noted by the court in metro the items listed in the regulations are generally installed with the expectation that they will remain in place indefinitely the removal of taxpayer’s wall coverings would not require the degree of time and expense indicative of the structural integration discussed in l l bean and metro accordingly we believe taxpayer’s wall coverings are not structural_components and should be treated as sec_1245 property we note that language in senate report indicates that adhesive attachment is recognized as non-permanent millwork millwork refers to the decorative finish carpentry located throughout taxpayer's hotel casino complex these items were manufactured at millwork plants and brought to the building site for installation examples of taxpayer's millwork include detailed crown moldings for the ceilings ornate wall paneling systems and lattice work for walls and ceilings obviously the buildings were designed with the finished carpentry in mind and the millwork serves to enhance taxpayer's overall theme for the hotel casino complex sec_1_48-1 provides that the term structural_components includes such parts of a building as walls partitions floors and ceilings as well as any permanent coverings therefor such as paneling the question presented is whether taxpayer's millwork constitutes a permanent covering for these structural_components based upon the material submitted we are unable to determine if under a whiteco analysis the millwork would be considered inherently permanent however the agent has indicated that the millwork is easily removable in our discussion of taxpayer's decorative ceilings we indicated that movability is only one factor to be considered in determining whether property is a structural_component however unlike the ceilings in the present case there is no indication that the millwork performs any building functions or provides a platform for other building elements thus while removal of the millwork would effect the appearance of the buildings it would not effect the buildings' operation in any material way accordingly the millwork is not integrated into the design and construction of the buildings in the sense discussed by the courts in metro and l l bean the agent is correct in observing that particular items of millwork such as doors and windows are integral parts of finished building components however these items perform essential building functions while the millwork at issue appears to be tl-n-4252-00 merely decorative and does not relate to the operation or maintenance of taxpayer's buildings see senate report we note that in morrison lattice millwork and decor window treatments were found to be tangible_personal_property the court found that these items served merely decorative functions and could easily be removed at little cost without permanently damaging the underlying ceiling or walls however the court found that vanity cabinets and counters were structural_components because they were permanently attached to the walls the court found they could not be removed without damaging the underlying walls based on the facts presented in the present case we believe that taxpayer’s millwork should be treated as sec_1245 property our consideration of taxpayer’s millwork assumes that under whiteco it would not be considered to be permanently attached to other building elements a different result would be obtained if the millwork is installed in such a way as to render it comparable to the cabinets and counters considered by the court in morrison lighting taxpayer's hotel casino complex makes use of a variety of lighting fixtures basic illumination is provided by recessed ceiling lights these lights are classified as structural_components and are not at issue additional illumination is provided by a variety of decorative lighting fixtures including chandeliers wall sconces track spot lighting torch lighting and wall wash fixtures again these decorative lights serve to enhance taxpayer's overall theme sec_1_48-1 includes electric wiring and lighting fixtures as an example of structural_components however under scott paper and hca these items must relate to the operation or maintenance of the building in order to be structural_components senate report states that special lighting relates only incidentally to the operation or maintenance of a building and should be considered tangible_personal_property in metro the court concluded that decorative lighting was special lighting within the meaning of the senate report in morrison the court stated that lighting fixtures and electrical connections that do not provide basic illumination and are accessory to a business are not structural_components the court found the taxpayer's chandeliers and decor wall lights to be special lighting unrelated to the operation or maintenance of the building in duaine decorative lighting fixtures were found to be structural_components because they provided the only lighting in the building tl-n-4252-00 in the present case basic illumination is provided by recessed ceiling fixtures although admittedly on a much grander scale we believe taxpayer's decorative lighting is analogous to the circumstances addressed by the court in morrison and is special lighting only incidentally related to the buildings' operation or maintenance thus we conclude that taxpayer’s decorative lighting at issue should be treated as sec_1245 property kitchen equipment hookups and guest room electrical outlets the kitchen equipment hookups comprise the electrical distribution system of the kitchen the distribution system is designed to provide the right amount of electrical current to each utilization point while sec_1_48-1 specifically includes electric wiring as an example of a structural_component under the case law the test is whether the particular item relates to the operation or maintenance of the building in scott paper and morrison the court stated that even though the regulations specifically mention such items as wiring and lighting fixtures in describing structural_components the item must relate to the operation or maintenance of the building in order to be classified as a structural_component accordingly the court focused on the ultimate uses of power at the buildings and distinguished the power used in the buildings' overall operation or maintenance such as lighting heating ventilation and air conditioning from the power used to operate equipment and machinery components associated with equipment were considered tangible_personal_property similarly in duaine the court concluded that electrical outlets and conduits providing localized power sources for specialized restaurant equipment constituted personal_property we assume that the kitchen equipment hookups at issue in the present case are similar to the equipment considered by the court in morrison and duaine we note that in morrison the service argued to no avail that the electrical kitchen components were of standard design rather than specially designed for the taxpayer's cafeterias accordingly we conclude that taxpayer's kitchen equipment hookups are not structural_components and should be classified as sec_1245 property the electrical outlets at issue are located in guest rooms and guest bathrooms these outlets provide general access to electrical power and are not specifically associated with particular items of hotel equipment although some hotel equipment may be connected to these outlets such as televisions radios and lighting fixtures these items are easily disconnected and reconnected to other outlets in hca the court classified electrical outlets in accordance with whose equipment employee versus non-employee could be connected to them we share the agent's view that it is a simple matter to change the equipment at any wall tl-n-4252-00 outlet especially in a hotel room we conclude that electrical outlets of general applicability and accessibility perform an essential building function and are structural_components emergency power generators taxpayer's emergency power system consists of two emergency standby generators with associated fuel tanks feeder lines alternator and controls and battery powered lighting for critical operations from the material submitted we are uncertain as to the precise systems supported by taxpayer’s two emergency power generators it is stated that one of the generators is sufficient to operate the emergency safety features of taxpayer’s buildings but that both generators are tied to the buildings' emergency safety features apparently excess capacity is utilized by taxpayer’s other hotel casino equipment in hca the court considered whether taxpayer's hospitals' primary and secondary electrical distribution systems were structural_components with its focus on the ultimate uses of power at the hospital buildings the court followed its decisions in scott paper and morrison discussed above and concluded that the portion of the cost of the primary and secondary electrical distribution systems in the taxpayer’s hospitals that is equal to the percentage of the electrical load carried to those systems allocable to the hospitals’ equipment is depreciable as sec_1245 property in a revised action on decision in illinois cereal mills inc commissioner t c memo the service agreed that it would no longer challenge the functional_allocation approach set forth in scott paper regarding the classification of electrical systems as sec_38 property while it is true as the agent says that in hca the parties agreed before trial that the emergency generators at issue in that case were tangible_personal_property the court did state that in its view the generators were assets accessory to the conduct of the taxpayer's business within the meaning of senate report and consequently did not relate to the operation or maintenance of the buildings similar reasoning had been applied by the court in morrison where the court concluded that the taxpayer's emergency lighting fixtures were not structural_components but were assets accessory to the cafeteria business that enabled the taxpayer to accomplish its business objectives accordingly we believe taxpayer's emergency power generators should not be classified as structural_components however if it can be determined that a percentage of taxpayer’s emergency power generators' output is attributable to building operations a functional_allocation along the lines of scott paper would be appropriate door locks tl-n-4252-00 doors are specifically listed as structural_components in sec_1_48-1 under the case law the listed items are structural_components of a building as a general_rule and will be considered as such unless they occur in unusual circumstances and do not relate to the operation and maintenance of the building see metro and hca doors especially in the context of a hotel building are useless without a locking system the locks are an integral part of the door further the door locks are essential to the operation of the building as a hotel we see no unusual circumstances surrounding taxpayer's doors accordingly the door locks as an integral part of the doors should be considered to be structural_components of the building and should be classified as sec_1250 property we note that the tax_court applied both scott paper and whiteco to interior doors in morrision the court stated that doors constitute a structural_component only if they are a permanent part of the cafeteria building so that their removal would affect the essential structure of the building however the court also stated that the doors at issue did not function as an integral part of the taxpayer's cafeterias as mentioned in the preceding paragraph doors are essential to the operation of taxpayer's building as a hotel as such they function as an integral part of taxpayer's hotel site utilities taxpayer refers to the list of specific structural_components in sec_1_48-1 in support of its contention that the site utilities at issue are land improvements rather than structural_components however this section provides that structural_components include in addition to the specific items listed other components relating to the operation and maintenance of a building revrul_70_160 1970_1_cb_7 holds that an electrical distribution system transmitting energy from the power company to a building does not qualify as sec_38 property because the system is a permanent building component servicing the overall electrical needs of the building and as such is a structural_component relating generally to the overall operation of the building the revenue_ruling notes that the electrical distribution system is not directly associated with specific items of machinery or equipment the various site utilities at issue in the present case are analogous to the electrical distribution system addressed in revrul_70_160 they distribute city furnished utility_services to the building and are not directly associated with specific items of machinery and equipment they will not be retired contemporaneously with the retirement of particular assets accordingly the site utilities relate to the overall operation and maintenance of taxpayer’s building and are treated as structural_components for depreciation purposes tl-n-4252-00 outdoor pylon sign the large outdoor pylon sign is used to draw attention to taxpayer’s hotel casino complex and serves to enhance taxpayer’s f casino theme the sign is not attached to a building taxpayer argues that the sign qualifies as personal_property under the sole justification test of sec_1_48-1 and that the whiteco factors are not applicable we disagree with these contentions the sole justification test is used to determine whether a particular item of property specifically listed in the regulations as an example of a structural_component for example an air conditioning system is in the particular factual circumstances presented a structural_component of a building without considering whether taxpayer’s sign is the type of property to which the sole justification test is applicable in the present case the issue presented is not whether the sign is a structural_component of a building but whether the sign is an inherently_permanent_structure under sec_1_48-1 tangible_personal_property does not include buildings or other inherently permanent structures accordingly whether the sign is an inherently_permanent_structure is determined by application of the whiteco factors we assume that under a whiteco analysis the outdoor pylon sign would be determined to be an inherently_permanent_structure because this sign is not a building and asset cla sec_79 does not include land improvements taxpayer’s outdoor pylon sign is treated for depreciation purposes as a land improvement includible in asset class of revproc_87_56 and is depreciable over years revrul_69_170 1969_1_cb_28 considered whether various items appurtenant to a sports stadium qualified as tangible_personal_property among the items considered were scoreboards and message boards mounted on large steel poles attached to concrete foundations with steel bolts the scoreboards and message boards were separate and apart from the stadium structure the revenue_ruling concluded that the score boards and message board were inherently permanent structures that housed equipment and circuitry after noting that the equipment and circuitry can be replaced without having to replace the supporting and enclosing structure the ruling held that the equipment and circuitry were tangible_personal_property but that the supporting and enclosing structures were inherently permanent structures taxpayer's outdoor pylon sign is analogous to the score boards and message boards addressed in revrul_69_170 if the sign houses electronic equipment a portion of the sign should be treated as tangible_personal_property case development hazards and other considerations tl-n-4252-00 as stated previously in our memorandum the determination of whether a particular item of property is a structural_component involves an intense factual analysis with few easy answers using the whiteco factors as a general guideline regarding non-electrical components in the present case we have concluded that the exterior facades decorative ceilings guest room electrical outlets and door locks of taxpayer’s hotel casino complex are sec_1250 property for depreciation purposes we have also concluded that the outdoor sign at issue in the present case is a land improvement as discussed below we did not address the following additional items that were at issue in the present case whirlpool hookups this issue was not developed in the submission we are inclined to agree with the agent's assessment that the hookups are part of an inherently_permanent_structure if a whiteco analysis supports this assessment these hookups should be classified as sec_1250 property kitchen exhaust tl-n-4252-00 this issue was not developed in the submission in hca the court found that the kitchen exhaust system satisfied the sole justification test of the regulations we note that in morrison the court found that kitchen plumbing and the kitchen air makeup units were not structural_components of taxpayer's buildings gazebos it was unclear from the submission how these structures had been classified by taxpayer we assume the gazebos are inherently permanent under whiteco because these structures are not part of a building we agree with the agent's assessment that they are land improvements assuming the exterior facades supported by the gazebos have the same characteristics as the exterior facades discussed in our memorandum we agree they should be depreciated in the same manner as the assets with which they are associated interior facades we were unable to establish from the material submitted the precise nature of this asset category we assume the issue to be addressed is the classification of interior walls and storefronts and their coverings located inside taxpayer's buildings these serve to enhance taxpayer's overall theme of course however the agent states that taxpayer did not treat the cost of the framework of the walls as personal_property in addition we note that taxpayer states that millwork considered to be structural in appearance such as storefronts and retail entryways and retail doors was not treated as personal_property unfortunately we were uncertain what particular assets we were addressing here this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views if you have any questions regarding this field_service_advice please call tl-n-4252-00 kathleen reed
